Citation Nr: 1604166	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  06-17 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code, Montgomery GI Bill (MGIB), beyond April 16, 2005.

[Other claims are being addressed in a separate Board decision, as cited below.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.E.



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1991 to April 1995.

This matter comes before the Board of Veterans' Appeals (Board) from June 2005 and December 2005 determinations of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA), which denied an extension of the delimiting date for receiving Chapter 30 educational assistance benefits.  The case is under the general jurisdiction of the Los Angeles, RO.  

The claim was previously before the Board in August 2015, at which time it was remanded so that the Veteran could be scheduled for a videoconference hearing before a Veterans Law Judge (VLJ).  See August 2015 Board Remand.  That hearing was held in September 2015 before the undersigned VLJ; a transcript is of record.  

The Veteran's claims for service connection for bilateral ankle, knee, and hip disabilities and a low back disability; for increased ratings for bilateral foot disorder and dysthymia with depression; and for a total disability rating based on individual unemployability due to service-connected disability (TDIU); are addressed in a separate Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the delay, further development is necessary to ensure an informed decision, and to afford the claim every due consideration. 

The Veteran had active military service from November 19, 1991 to April 15, 1995.  She was awarded eligibility for Chapter 30 educational assistance benefits and was assigned a delimiting date for use of those benefits of April 16, 2005, 10 years from the day following her discharge from active service.  See April 2005 Chapter 30 Education Award.  

In May 2005, the Veteran filed a request for an extension of the delimiting date.  In essence, she contends that her medical conditions, including her service-connected orthopedic and psychiatric disabilities, prevented her from completing a chosen program of education within the eligibility period.  

In general, and as applicable to the facts in this case, educational assistance or supplemental educational assistance under the MGIB, Chapter 30 of Title 38 U.S.C., will not be provided to a veteran beyond ten years from the date of his or her last discharge or release from a period of active duty of 90 days or more of continuous service.  38 U.S.C.A. § 3031(a) (West 2014); 38 C.F.R. § 21.7050(a) (2015).  However, provided that the claimant timely applies for an extension of the ten-year delimiting period, such an extension may be granted, in relevant part, if the evidence shows that the claimant was prevented from initiating or completing her chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from her willful misconduct. 38 C.F.R. § 21.7051(a).  To this end, it must be clearly established by medical evidence that a program of education was medically infeasible.  Id.  If such is established, then the delimitating date will be extended in accordance with the provisions of 38 C.F.R. § 21.7051(d)  for the length of time that the individual was prevented from initiating or completing the chosen program of education. 


Initially, the Board notes that there is an indication that potentially relevant documentation concerning the severity of the Veteran's medical conditions remains outstanding.  Specifically, the Veteran has reported that she applied for Social Security Administration (SSA) disability benefits during the appellate period.  See, e.g., June 2006 Statement in Support of Claim (VA Form 21-4138); September 2015 Board Hearing Testimony.  However, as yet, no SSA records have been obtained.  See April 2010 Initial SSA Request (requesting records for the Veteran, but receiving no response).  Because the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, and because such records may reflect both the severity of her medical conditions and any effects on her ability to pursue a program of education within the eligibility period, the Board must remand this matter in order to obtain those records.  See 38 C.F.R. § 21.1032 (2015) (outlining VA's duty to assist claimants in obtaining documentation in support of a claim for educational benefits); 38 C.F.R. § 21.7030 (2015) (specifically applying the provisions of 38 C.F.R. § 21.1032 to claims for educational assistance under Chapter 30).  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Furthermore, the Veteran reported that she was undergoing vocational rehabilitation through VA.  See June 2006 Statement in Support of Claim (VA Form 21-4138); July 2009 Board Remand.  However, there is no indication that the Veteran's vocational rehabilitation file was received, nor is there any indication that VA vocational rehabilitation records have, as yet, been associated with the claims file.  Accordingly, remand is required to obtain and associate with the claims file any outstanding VA vocational rehabilitation records.  See 38 C.F.R. §§ 21.1032, 21.7030.  


Additionally, the Board finds that an examination and opinion are warranted from a VA vocational rehabilitation specialist to determine whether the Veteran's medical conditions, including her service-connected disabilities, namely her psychiatric disability and disorders affecting her bilateral feet, bilateral ankles, bilateral knees, bilateral hips, and low back, prevented her from initiating or completing a chosen program of education within her eligibility period.  See 38 U.S.C.A. § 3031(d)(1) (West 2014); 38 C.F.R. § 21.7051.  In this regard, the Board notes that VA's duty to assist with respect to VA education benefits cases does not necessarily include the provision of medical examinations or opinions.  See 38 C.F.R. § 21.1032.  Nevertheless, the fact that the regulation is silent as to this duty does not preclude VA from such development when necessary to aid in a decision.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that although not always required, VA's obligation to make "reasonable efforts" to assist a claimant under 38 U.S.C.A. § 5103A(a)(1) (West 2014) may include provision of medical examinations and opinions outside the context of disability compensation claims). 

The Veteran had active military service from November 19, 1991 to April 15, 1995.  She was awarded eligibility for Chapter 30 educational assistance benefits and was assigned a delimiting date for use of those benefits of April 16, 2005, 10 years from the day following her discharge from active service.  See April 2005 Chapter 30 Education Award.  

Here, as noted, the Veteran was discharged from active service on April 15, 1995, and thus her delimiting date for receiving educational assistance benefits under Chapter 30 was April 16, 2005.  See 38 C.F.R. §§ 21.7050, 21.7051.  As the Veteran submitted her request for an extension in May 2005, and thus within one year from the date that the original period of eligibility ended, it was timely filed. See 38 C.F.R. § 21.1033(c) (2015).  The issue, then, is whether the Veteran's physical and mental health issues, including specifically her service-connected psychiatric disability and disorders affecting her bilateral feet, bilateral ankles, bilateral knees, bilateral hips, and low back, prevented her from initiating or completing her chosen program of education, as she contends.  See 38 C.F.R. § 21.7051(a).  In support of her claim, the Veteran submitted statements from her treating physician, Dr. D.K.L., D.P.M., stating that she had been prevented from going to school since July 2001.  See Extension of Ending Date Attachment received by VA in July 2005.  However, the record also shows that the Veteran was employed full time for at least some of this period.  Thus, the record as it stands is not sufficient to determine whether medical evidence "clearly establishe[s]" that it was medically infeasible for her to initiate or complete a chosen program of education for all or part of the original period of eligibility.  See id.  A VA Vocational rehabilitation examination and opinion are therefore warranted to aid in this determination. 

Moreover, as the case is being remanded, the Veteran should be given another opportunity to identify any employment records, state disability records, scholastic records, or records of private medical treatment that she would like to submit or have VA obtain.  See 38 C.F.R. §§ 21.1031, 21.1032.  See also May 2005 VA Notification Letter (requesting medical and other documentation from the Veteran).

Additionally, all outstanding records of VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting her to identify any relevant outstanding employment records, state disability records, scholastic records, records of private medical treatment, and/or any other relevant evidence pertaining to her inability to pursue her chosen program of education during her eligibility period.  She should be invited to submit this evidence herself or to request VA to obtain it on her behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 


If the Veteran properly fills out and returns any authorized release forms for private records identified by her, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, she must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete VA treatment records, including all records from the Greater Los Angeles VA Healthcare System, and associate them with the file.

3.  Associate the Veteran's VA Vocational Rehabilitation folder with the claims file.  If this file is not available, a memorandum for the file making a formal finding of unavailability must be issued.

4.  Request from the Social Security Administration (SSA) complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.


5.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  

The entire claims file and a copy of this REMAND must be provided to the examiner.  After reviewing the file, obtaining a complete medical, occupational, and educational history, and examining the Veteran, the VA examiner must render an opinion as to whether the Veteran's physical and mental health issues, including but not limited to her service-connected psychiatric disability and disorders affecting her bilateral feet, bilateral ankles, bilateral knees, bilateral hips, and low back, made it medically infeasible for her to initiate or complete a chosen program of education during her eligibility period, so prior to April 16, 2005.  

If such was medically infeasible for only part of this time frame, the examiner must specify, to the extent possible, the beginning and ending dates of the periods when the Veteran was medically unable to pursue an educational program.

6.  Finally, after completing any other development that may be indicated, readjudicate the Veteran's claim on appeal.  If any of the benefits sought are not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




